WIGGINTON, Judge.
The employer/carrier appeal the order of the deputy commissioner, challenging the awards of wage loss benefits and rehabilitation benefits in the form of claimant’s participation in an “elee-tronics/computer” course. We affirm the wage loss award, as the record contains competent and substantial evidence to uphold the deputy’s findings. Clay Hyder Trucking v. Persinger, 416 So.2d 900 (Fla. 1st DCA 1982); Vida Appliances, Inc. v. Gates, 416 So.2d 1186 (Fla. 1st DCA 1982). We also affirm the rehabilitation benefits award, as the deputy has wide latitude to award treatment or services when they are deemed necessary. Section 440.49(1)(a), Florida Statutes (1979); Hurricane Fence Industries v. Bozeman, 413 So.2d 822 (Fla. 1st DCA 1982). The record amply supports the deputy’s decision in that regard.
AFFIRMED.
MILLS and SHIVERS, JJ., concur.